816 F.2d 678
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James S. BURNETTE, Plaintiff-Appellant,v.William J. BROWN and Jerry N. Estes, Defendants-Appellees.
No. 86-5432.
United States Court of Appeals, Sixth Circuit.
April 1, 1987.

Before KEITH, KENNEDY and RYAN, Circuit Judges.

ORDER

1
Plaintiff brought this civil rights action against Brown and Estes, Tennessee state prosecuting attorneys, for their part in a 1984 criminal prosecution of plaintiff.  The district court dismissed the cause, finding these defendants to be immune from suit under the holding of Imbler v. Pachtman, 424 U.S. 409 (1976).  This appeal followed.  On appeal, the parties have briefed the issues.


2
Upon consideration, it is ORDERED that the final order be affirmed for the reasons set forth in that order.  Rule 9(b)(5), Rules of the Sixth Circuit.